' NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2oo9_3249
JAr\/res 5 swink .iR.,
Petiti0ner,
V.
uNnEo srArEs PosTAL sERvrcE,
Respondent.
Petition for review of the Merit Systems Protection Board in
CH752S090328-l-1 .
0N MOT|ON
Before GAJARSA, Circuit Judge.
0 R D E R
James E. Swink, Jr. moves without opposition to modify the court order directing
him to pay the court’s docketing fee in its entity at one time, or alternatively for an
extension of time to pay the court’s docketing fee.
Upon consideration thereof
|T lS ORDERED THAT:
(1) The motion to modify the court order is denied
(2) The motion for an extension of time is granted Payment of the entire
docketing fee is due within 60 days from the date of this order. No further extensions
should be anticipated

SEP 1 8 2009
Date
cc: James E. Swink, Jr.
Michaei D. Austin, Esq.
s19
2009-3249
FOR THE COURT
lsi Jan Horbaly
Jan Horbaly
C|erk
“iriiiiSi,i
wl
as
15
§§
3
3
SEP 18 2009
JAN HORBALY
CLERK
2